DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent formThis office action is in response to the Application filed on 6/25/2021. Claims 1-44 are presented for examination. 


Claim Rejections - 35 U.S.C. 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Independent claims 1 and 11 recite "a method” that contains no hardware recitation. The claim fails to define any structure or hardware. Thus, the recited method is an abstract idea in that it is not tied to a particular machine or apparatus and it does not transform a particular article into a different state or thing. Accordingly, the recited method is nonstatutory subject matter. Dependent claims 2-10 and 12-15, which depend on claims 1 and 11 respectively, fail to further define the recited method as statutory subject matter in that they merely further describe the claim subject. Appropriate correction is required. Applicant is advised to amend independent claims 1 and 11 by adding recitation of hardware components such as processor, memory, screen, input device or storage, to overcome the 101 rejection.	



Claim Rejections - 35 U.S.C. 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 11-12, 14-15, 26-27, 29-30, 41-42 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker et al (U.S. Patent Application 20170124142). 
Regarding claims 11, 26 and 41, Becker et al teaches an improved method of applying a spreadsheet function that operates on values in a list or range of cells, the improvement including: 
evaluating the list or range on which an improved spreadsheet function operates and identifying a reference to a first cell (i.e. the user selects multiple values from a 4x3 range of cells. The cells are converted into an array, and the array is collapsed into a single cell (FIG. 5ABE and par. 92-94, 106)); 
returning from the first cell multiple values selected from a picklist; and 
applying the improved spreadsheet function to the multiple values returned from the first cell, as if they were individual values returned by reference to multiple cells before the improvement (i.e. the SORT function may be used on a preexisting array to sort the elements stored therein. For example, the function “=SORT(B2.array)” may be applied to sort the elements of an array stored in cell B2 illustrated in FIG. 2E. Accordingly, a user need not have any knowledge of the size or shape of the array stored in cell B2. Rather, the user may merely reference the array using a shorthand formula. Accordingly, users may more easily perform calculations on the entirety (or a subset) of the results of formulas that resolve to an array of values (FIG. 2F and par. 59)).


Regarding claims 12, 27 and 42, Becker et al teaches the method of claim 11. Becker et al further teaches wherein syntax of the spreadsheet function is unchanged by the improvement (i.e. the SORT function may also be used to create an array. The function syntax can be “SORT(A2:A7)” to sort a range of cells, or “=SORT(B2.array)” to sort the elements of an array stored in cell B2 (FIG. 2F and par. 59)).


Regarding claims 14, 29 and 44, Becker et al teaches the method of claim 11. Becker et al further teaches wherein the first cell composes the picklist from a range of cell data (i.e. the UNIQUE deduplication function is applied to a range of cells A2:A7, and the resultant array is stored in cell B2 (FIG. 2E and par. 57)).


Regarding claims 15 and 30, Becker et al teaches the method of claim 11. Becker et al further teaches wherein the first cell composes the picklist from user input (i.e. the array function definition may be created independent from values stored in the spreadsheet, it may include a definition of each element of the array: “=Array(Value 1, Value 2, Value 3)” in order to create a 3×1 dimension array (FIG. 2C and par. 51)).  


Claim Rejections - 35 U.S.C. 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10, 16, 18-22, 25, 31, 33-37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al (U.S. Patent Application 20210209296) in view of Becker et al. 
Regarding claims 1, 16 and 31, Prakash et al teaches a method of providing a user interface picklist for inserting a value into a cell, using a spreadsheet (predefined formula) function including: 
responsive to a user interface picklist function in the spreadsheet that references a list source that is not adjacent to the cell that holds the user interface picklist function (i.e. a source column for a dropdown list may be defined within a source spreadsheet application. An extended column address for the source column may be formed using a spreadsheet identifier for the source spreadsheet application and the source column. A destination column may be associated with the extended column address in a destination spreadsheet (par. 3). The user associates a column with another source sheet and column (FIG. 2 step 212 and par. 42). The user can select another sheet as source (FIG. 5 element 508 and par. 64, FIG. 6 element 604 and par. 68)), 
automatically retrieving, values from the list source without modifying the list source itself (i.e. values from the source column dropdown list may be presented in response to activation of cells of the destination column in the destination spreadsheet application (par. 3)); 
returning an initially displayable value to the cell that is from the list source, is blank awaiting selection from the list source, or is an instruction regarding use of the list source (i.e. create a destination column 410 within the destination spreadsheet 404 for employee departments. This column may be defined as a dropdown column. In defining this column as a dropdown column, the operator may select the source column 406 of the source spreadsheet 402 shown to be the source for data to be displayed in the dropdown list 412 associated with data entry into this column (FIG. 4 and par. 58). Initial value of dropdown list in cell B2 (Kate Anderson “EMPLOYEE DEPARTMENT”) is “blank” (FIG. 4)); 
making the picklist for the cell available responsive to the selection by presenting the values (i.e. when the user selects the dropdown list indicator in the cell, all the dropdown list values are displayed (FIG. 4 element 412 and par. 58)); and 
upon receiving a selection from the picklist, replacing the initially displayable value returned by the picklist for use in the cell (i.e. the user selects a dropdown list item, which is displayed in the cell: Aaron Smith “EMPLOYEE DEPARTMENT” cell value selected is “UX Design” (FIG. 4 and par. 59)).  
Prakash et al doesn’t expressly teach sorting and deduplicating values; and
presenting the sorted and deduplicated values.  
Becker et al teaches sorting and deduplicating values from the list source without modifying the list source itself; and
presenting the sorted and deduplicated values (i.e. a copy of the array is deduplicated using the UNIQUE function (FIG. 2E and par. 57). A copy of the array is sorted using the SORT function (FIG. 2F and par. 59)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Becker et al to automatically retrieve, sort and deduplicate values from the list source without modifying the list source itself, because doing so would present to the user an ordered list of unique values without disturbing the source data, thus making it easier for the user to access all the relevant list items.


Regarding claims 3, 18 and 33, Prakash et al and Becker et al teach the method of claim 1. Prakash et al further teaches wherein the list source is from spreadsheet cells (i.e. the user associates a column with another source sheet and column (FIG. 2 step 212 and par. 42). The user can select another sheet as source (FIG. 5 element 508 and par. 64, FIG. 6 element 604 and par. 68)).  


Regarding claims 4, 19 and 34, Prakash et al and Becker et al teach the method of claim 1. Prakash et al further teaches wherein the list source is user inputted (i.e. the user can type values without linking to a source spreadsheet (FIG. 5 element 508 and par. 64)).  


Regarding claims 5, 20 and 35, Prakash et al and Becker et al teach the method of claim 1. Prakash et al further teaches wherein the function is used across different data sources (i.e. create a destination column 410 within the destination spreadsheet 404 for employee departments. This column may be defined as a dropdown column. In defining this column as a dropdown column, the operator may select the source column 406 of the source spreadsheet 402 shown to be the source for data to be displayed in the dropdown list 412 associated with data entry into this column (FIG. 4 and par. 58)).
Prakash et al doesn’t expressly teach wherein syntax and arguments are unchanged.
Becker et al teaches wherein syntax and arguments of the function are unchanged across different data types (i.e. the SORT function may also be used to create an array. The function syntax can be “SORT(A2:A7)” to sort a range of cells, or “=SORT(B2.array)” to sort the elements of an array stored in cell B2 (FIG. 2F and par. 59)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Becker et 


Regarding claims 6, 21 and 36, Prakash et al and Becker et al teach the method of claim 1. Prakash et al further teaches wherein the source list is constrained (filtered) via a referenced cell by user specified value or values (i.e. the user can select filtering criteria. The filter value may reference a cell in the sheet comprising a filter value (FIG. 7-8 and par. 67, 71, 74)).  


Regarding claims 7, 22 and 37, Prakash et al and Becker et al teach the method of claim 1. Prakash et al further teaches wherein the picklist is presented in a drop-down or pop-up visual (i.e. the user configures the destination column type to be a dropdown list (FIG. 5 and par. 63). Display the dropdown list in the cells of the destination column (FIG. 4 elements 410-412)).  


Regarding claims 10, 25 and 40, Prakash et al and Becker et al teach the method of claim 9. Prakash et al further teaches wherein a cell equaling the picklist cell replicates the multiple values, makes them usable by other cells but where the source list or picklist selected values can only be changed by changing the values in referenced cell (i.e. Create a destination column 410 within the destination spreadsheet 404 for employee departments. This column may be defined as a dropdown column. In defining this column as a dropdown column, the operator may select the source column 406 of the source spreadsheet 402 shown to be the source for data to be displayed in the dropdown list 412 associated with data entry into this column (FIG. 4 and par. 58). Should the “UX Design” department be renamed to, for example, “Design Development”, this change may be made in the source column of the source spreadsheet 402. If the destination spreadsheet 404 is configured to accept automatic updates, any listing of “UX Design” in the destination column 410 will change to “Design Development” (FIG. 4 and par. 60). Examiner note: the destination spreadsheet displays the information from the source spreadsheet, but cannot change it).  



Claims 2, 17 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al in view of Becker et al, and further in view of Sheehan et al (U.S. Patent Application 20200167321). 
Regarding claims 2, 17 and 32, Prakash et al and Becker et al teach the method of claim 1, but they don’t expressly teach wherein the list source is from Non-spreadsheet cell data.
Sheehan et al teaches wherein the list source is from Non-spreadsheet cell data (i.e. associate the spreadsheet with a supporting document (FIG. 2 step 206). A user may select external source data to link to a cell (FIG. 6C and par. 56, FIG. 7 and par. 60)).
(par. 2-4).


Claims 8, 23 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al in view of Becker et al, and further in view of Caliman et al (U.S. Patent Application 20130091419). 
Regarding claims 8, 23 and 38, Prakash et al and Becker et al teach the method of claim 1 but they don’t expressly teach wherein the picklist after deduplicating is presented with a count of duplicates.
Caliman et al teaches wherein the graphical object is presented with a count of associated data objects (i.e. display each visual indicator with a number as shown to indicate a number of contextual comments associated with each respective content selection (FIG. 9 elements 902-906 and par. 58)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Caliman et al to present the picklist after deduplicating with a count of duplicates, because doing so would provide a method to draw the attention of the user to an area that is of particular user/community interest (par. 58).


Claims 9, 24 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al in view of Becker et al, and further in view of Welcker et al (U.S. Patent Application 20040158557). 
Regarding claims 9, 24 and 39, Prakash et al and Becker et al teach the method of claim 1. Prakash et al further teaches wherein more than one value from the picklist will be stored in the cell (i.e. create a destination column . This column may be defined as a dropdown column. In defining this column as a dropdown column, the operator may select the source column 406 of the source spreadsheet 402 shown to be the source for data to be displayed in the dropdown list 412 associated with data entry into this column (FIG. 4 and par. 58). The user can type values without linking to a source spreadsheet (FIG. 5 element 508 and par. 64). Examiner note: cells associated with a dropdown list store the multiple data values of the dropdown list).  
Becker et al also teaches wherein more than one value from the picklist will be stored in the cell (i.e. the array function definition may be created independent from values stored in the spreadsheet, it may include a definition of each element of the array: “=Array(Value 1, Value 2, Value 3)” in order to create a 3×1 dimension array (FIG. 2C and par. 51). The UNIQUE deduplication function is applied to a range of cells A2:A7, and the resultant array is stored in cell B2 (FIG. 2E and par. 57). The user selects multiple values from a 4x3 range of cells. The cells are converted into an array, and the array is collapsed into a single cell (FIG. 5ABE and par. 92-94, 99, 106)).

Welcker et al teaches wherein the user can make more than one selection from a dropdown list and the user's multiple selections will be stored (i.e. dropdown list control is provided at step 630 or 635. With respect to the dropdown list control, if multiple values are present, then the dropdown list is preferably multi-selection; otherwise the dropdown list is preferably single select (FIG. 6 and par. 54)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Welcker et al to allow the user to make more than one selection from the picklist and to store the multiple selections in the cell, because doing so would provide a more user-friendly graphical user interface.


Claims 13, 28 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al in view of Sheehan et al. 
Regarding claims 13, 28 and 43, they have similar limitations to claims 2, 17 and 32, thus claims 13, 28 and 43 are rejected under the same rationale cited in the rejection of claim 2, 17 and 32. 





Conclusion

5.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA DRAGOESCU whose telephone number is 571-270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner
March 23, 2022